Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
Applicant’s Representative, Robin Weatherhead, called the Examiner on 2/25/22 to inquire about restriction for claims 93-95, suggesting that since these methods do not require the anti-CD3 bispecific antibody of invention I, V or IX, respectively, where they were originally grouped, they are different individual inventions. After considering the original restriction, the Examiner agreed that it would be more consistent for claims 93-95 to each represented a different invention. As a result, the previously mailed Restriction Requirement of 11/02/2021 is replaced by the following:

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 51-56, drawn to a method of treating or delaying progression of a proliferative disease by administration of a T-cell activating anti-CD3 bispecific antibody specific for a tumor associate antigen (TAA), which is not carcinoembryonic antigen (CEA), folate receptor alpha (FolR1) or melanoma-associated chondroitin sulfate proteoglycan (MCSP), classified in C07K16/2878, A61K1042.
II. Claims 57-60, drawn to a method of treating or delaying progression of a proliferative disease by administering a T-cell activating anti-CD3 bispecific antibody specific for CEA and of a 4-1BB agonist which does not comprising at least one antigen binding domain capable of specific binding to fibroblast activation protein (FAP) or (CEA), classified in C07K16/2878, A61K1042.
III. Claims 61, drawn to a method of treating or delaying progression of a proliferative disease by administering a T-cell activating anti-CD3 bispecific antibody specific for FolR1 and of a 4-1BB agonist which does not comprising at least one antigen binding domain capable of specific binding to fibroblast activation protein (FAP) or (CEA), classified in C07K16/2878, A61K1042.
s 62, drawn to a method of treating or delaying progression of a proliferative disease by administering a T-cell activating anti-CD3 bispecific antibody specific for MSCP and of a 4-1BB agonist which does not comprising at least one antigen binding domain capable of specific binding to fibroblast activation protein (FAP) or (CEA), classified in C07K16/2878, A61K1042.
V. Claims 63-66, drawn to a method of treating or delaying progression of a proliferative disease by administration of a T-cell activating anti-CD3 bispecific antibody specific for a TAA, which is not CEA, FolR1 or MCSP, classified in C07K16/40, C07K16/2878, A61K1042.
VI. Claims 67-73, drawn to a method of treating or delaying progression of a proliferative disease by administering a T-cell activating anti-CD3 bispecific antibody specific for CEA and of a 4-1BB agonist comprising at least one antigen binding domain capable of specific binding to FAP, classified in C07K16/40, C07K16/3007, C07K16/2878, A61K1042.
VII. Claims 74-77, drawn to a method of treating or delaying progression of a proliferative disease by administering a T-cell activating anti-CD3 bispecific antibody specific for FolR1 and of a 4-1BB agonist comprising at least one antigen binding domain capable of specific binding to FAP, classified in C07K16/40, C07K16/2878, A61K1042.
VIII. Claims 78-81, drawn to a method of treating or delaying progression of a proliferative disease by administering a T-cell activating anti-CD3 bispecific antibody specific for MSCP and of a 4-1BB agonist comprising at least one antigen binding domain capable of specific binding to FAP, classified in C07K16/40, C07K16/2878, A61K1042.
IX. Claims 82 and 83, drawn to a method of treating or delaying progression of a proliferative disease by administration of a T-cell activating anti-CD3 bispecific antibody specific for a TAA, which is not CEA, FolR1 or MCSP, classified in C07K16/40, C07K16/2878, A61K1042.
X. Claims 84-88, drawn to a method of treating or delaying progression of a proliferative disease by administering a T-cell activating anti-CD3 bispecific antibody specific for CEA and of a 4-1BB agonist comprising at least one antigen binding domain capable of specific binding to FAP, classified in C07K16/40, C07K16/3007, C07K16/2878, A61K1042.
XI. Claims 89 and 90, drawn to a method of treating or delaying progression of a proliferative disease by administering a T-cell activating anti-CD3 bispecific antibody specific , classified in C07K16/40, C07K16/2878, A61K1042.
XII. Claims 91 and 92, drawn to a method of treating or delaying progression of a proliferative disease by administering a T-cell activating anti-CD3 bispecific antibody specific for MSCP and of a 4-1BB agonist comprising at least one antigen binding domain capable of specific binding to carcinoembryonic antigen (CEA), classified in C07K16/3007, C07K16/2878, A61K1042.
XIII. Claim 93, drawn to a method of treating or delaying progression of a proliferative disease by administering and of a 4-1BB agonist which does not comprising at least one antigen binding domain capable of specific binding to fibroblast activation protein (FAP) or (CEA), classified in C07K16/2896, C07K16/2878, 
XIV. Claim 94, drawn to a method of treating or delaying progression of a proliferative disease by administering a 4-1BB agonist comprising at least one antigen binding domain capable of specific binding to FAP, classified in C07K 16/40, C07K16/2878.
XV. Claim 95, drawn to a method of treating or delaying progression of a proliferative disease by administering a 4-1BB agonist comprising at least one antigen binding domain capable of specific binding to carcinoembryonic antigen (CEA), C07K16/3007, C07K16/2878.
XVI. Claims 96 and 108, drawn to a pharmaceutical product comprising separately or together an anti-CD3 bispecific antibody specific for a TAA, which is not CEA, FolR1, or MCSP, and a 4-1BB agonist which does not have a binding domain capable of specific binding to FAP or CEA, classified in C07K16/2878, C07K 16/2809.
XVII. Claims 97 and 109, drawn to a pharmaceutical product comprising separately or together an anti-CD3 bispecific antibody specific for a TAA, which is not CEA, FolR1 or MCSP, and a 4-1BB agonist comprising a least one antigen binding domain capable of specific binding to FAP, classified in C07K16/40, C07K16/2878, C07K 16/2809.
XVIII. Claims 98 and 110, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for a TAA, which is not CEA, FolR1 or MCSP, and, separately or together, a 4-1BB agonist comprising a least one antigen binding domain capable of specific binding to CEA, classified in C07K16/3007, C07K16/2878, C07K 16/2809.
XIX. Claims 99 and 111, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for CEA and, separately or together, a 4-1BB agonist which does not , classified in C07K16/3007, C07K 16/2809.
XX. Claims 100 and 112, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for a CEA, and, separately or together, a 4-1BB agonist comprising a least one antigen binding domain capable of specific binding to FAP, classified in C07K16/40, C07K16/3007, C07K16/2878, C07K 16/2809.
XXI. Claims 101 and 113, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for CEA, and, separately or together, a 4-1BB agonist comprising a least one antigen binding domain capable of specific binding to CEA, classified in C07K16/3007, C07K16/2878, C07K 16/2809.
XXII. Claims 102 and 114, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for FolR1 and, separately or together, a 4-1BB agonist which does not have a binding domain capable of specific binding to FAP or CEA, classified in C07K16/28, C07K16/2878, C07K 16/2809.
XXIII. Claims 103 and 115, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for a FolR1, and, separately or together, a 4-1BB agonist comprising a least one antigen binding domain capable of specific binding to FAP, classified in C07K16/40, C07K16/28, C07K16/2878, C07K 16/2809.
XXIV. Claims 104 and 116, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for FolR1, and, separately or together, a 4-1BB agonist comprising a least one antigen binding domain capable of specific binding to CEA, classified in C07K16/3007, C07K16/28, C07K16/2878, C07K 16/2809.
XXV. Claims 105 and 117, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for MCSP and, separately or together, a 4-1BB agonist which does not have a binding domain capable of specific binding to FAP or CEA, classified in C07K16/3053, C07K16/2878, C07K 16/2809.
XXVI. Claims 106 and 118, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for a MCSP, and, separately or together, a 4-1BB agonist comprising a least one antigen binding domain capable of specific binding to FAP, classified in C07K16/40, C07K16/3053, C07K16/2878, C07K 16/2809.
. Claims 107 and 119, drawn to a pharmaceutical product comprising an anti-CD3 bispecific antibody specific for MCSP, and, separately or together, a 4-1BB agonist comprising a least one antigen binding domain capable of specific binding to CEA, classified in C07K16/3007, C07K16/3053, C07K16/2878, C07K 16/2809.

The inventions are independent or distinct, each from the other because:
Inventions I-XV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, i.e., non-identical components, and therefore different modes of operation and non-identical effects because each uses a different set of active agents.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 Inventions XVI-XXVII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, i.e., non-identical components, and therefore different modes of operation and non-identical effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions XVI-XXVII and I-XV, respectively, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of treating or delaying progression of a proliferative disease can be practiced with a materially different product, such as an anti-EGFR antibody or NKG2D-containing cancer-related antigen receptor.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, have recognized divergent subject matter, and because each invention requires a separate non-coextensive search, restriction for examination purposes as indicated is proper. Additionally, the burden of search for the Office has increased with multiple sequences because of the rapid introduction of new sequences to public sequence databases.

Species
1)  Required for all claims:
	This application contains claims directed to the following patentably distinct species of 4-1BB agonist: (i) comprising three ectodomains of 4-1BBL selected from the group consisting of SEQ ID NO:1-8, *(ii) a first polypeptiede linked via a disulfide bond to a second polypeptide, where said first polypeptide is selected from the group consisting of SEQ ID NO:25-32 and the second polypeptide is selected from the group consisting of SEQ ID NO:1-8, or (iii) comprising a 4-1BB-binding antibody heavy and light variable domains (see, e.g., p. 42, lines 17-25, of the specification). The species are independent or distinct because they are structurally distinct with different modes of operations. In addition, these species are not obvious variants of each other based on the current record.
*If Applicant elects species (ii), then a specific first and second polypeptide must be elected, e.g., SEQ ID NO:25 and 1, to be examined together as the elected species of (ii).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 51-53, 56-63, 67, 69-72, 74, 78, 82, 84-87, 89, 91, 93-119 are generic.

2) Required for claims comprising a CEA antigen binding domain:	
species of CEA antigen binding domain: (i) a VH and VL comprising the CDRs of SEQ ID NO:41-43 and 44-46, respectively, including wherein the VH and VL are SEQ ID NO:47 and 48, respectively or (ii) ) a VH and VL comprising the CDRs of SEQ ID NO:49-51 and 52-54, respectively, including wherein the VH and VL are SEQ ID NO:55 and 56, respectively. The species are independent or distinct because they are structurally distinct with different modes of operations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 57, 58, 67, 68, 72, 73, 82, 84, 85, 91, 95, 98-101, 104, 107, 110, 113, 116, and 119 are generic.

3) Required for claims comprising a FAP antigen binding domain:	
This application contains claims directed to the following patentably distinct species of FAP antigen binding domain: (i) a VH and VL comprising the CDRs of SEQ ID NO:9-11 and 12-14, respectively, including wherein the VH and VL are SEQ ID NO:21 and 22, respectively or (ii) a VH and VL comprising the CDRs of SEQ ID NO:15-17 and 18-20, respectively, including wherein the VH and VL are SEQ ID NO:23 and 24, respectively. The species are independent or distinct because they are structurally distinct with different modes of operations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 64, 64, 67, 68, 74, 75, 78, 79, 94, 97, 100, 103, 106, 109, 112, 115 and 118 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder of Process Claims in Ochiai/Brouwer Situation
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646